DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-15, and 17-18 are pending and are allowed
Reasons for Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Johnson on 1/11/2022 (see interview summary). Further, claim 16 was cancelled per the discussion on 1/14/2022. 
The Examiner’s Amendment is as follows:
(Currently Amended) A computer-implemented method for preview, modification, and management of creative assets for diverse advertising platform environments, the computer-implemented method comprising:
componentizing, by [[the]] a creative asset management system, one or more creative assets, the componentization performed using a machine learning algorithm to automatically determine one or more constituent creative asset components of each of the one or more creative assets and to classify a type of each of the one or more creative asset components, wherein the one or more creative asset components are 
retrieving, by the creative asset management system from the creative asset database, the one or more creative asset components;
generating, by the creative asset management system, one or more modified creative assets to be placed on [[the]] an advertisement impression opportunity based at least in part on the selected and retrieved one or more creative asset components, wherein each of the one or more creative asset components comprises a constituent part of the one or more modified creative assets, and wherein each of the one or more creative asset components comprises one or more component parameters;
storing, by the creative asset management system, the one or more generated modified creative assets in the creative asset database;
attaining, by the creative asset management system from a supply source of the advertisement impression opportunity, one or more supply source rules for the advertisement impression opportunity, wherein the supply source comprises an online location serving as a source of the advertisement impression opportunity, wherein each of the one or more supply source rules comprises a predetermined requirement for at least one corresponding component parameter of the one or more creative asset components, wherein the one or more supply source rules are attained from a supply source database comprising a plurality of supply source rules from a plurality of supply sources, and wherein the creative asset management system is configured to periodically update the plurality of supply source rules from the plurality of supply sources;

dynamically generating, by the creative asset management system, an analysis report for each of the one or more modified creative assets, wherein each analysis report comprises  the comprises the classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules; 
storing, by the creative asset management system, the analysis report for each of the one or more modified creative assets in the creative asset database;
generating, by the creative asset management system, a dynamic user interface;
ranking, via the dynamic user interface of the creative asset management system, the one or more generated creative assets, based at least in part on the classification of compliance of each of the one or more modified creative assets contained in its corresponding generated analysis report;
displaying, via the dynamic user interface of the creative asset management system, the one or more modified creative assets, sorted in an order of determined compliance ranking, the display of the dynamic user interface comprising an option to view the analysis report for each of the one or more modified creative assets; 
displaying, via the dynamic user interface of the creative asset management system, an option to the user to request to place the one or more modified creative assets on the advertisement impression opportunity when the classification of 
bidding, through a real-time bidding platform, to place the one or more modified creative assets on the advertisement impression opportunity, wherein the real-time bidding platform is in electronic communication with the creative asset management system,
wherein the creative asset management system comprises a computer processor and an electronic storage medium.
(Previously Presented) The computer-implemented method of Claim 1, further comprising determining compliance of the generated one or more modified creative assets with each of the one or more supply source rules, wherein the determining compliance comprises comparing the one or more supply source rules with the at least one corresponding component parameter of the one or more creative asset components.
(Previously Presented) The computer-implemented method of Claim 2, wherein the determining compliance of the generated one or more modified creative assets with each of the one or more supply source rules is performed by the creative asset management system.
(Previously Presented) The computer-implemented method of Claim 2, wherein the determining compliance of the generated one or more modified creative assets with each of the one or more supply source rules is performed by the supply source.
(Previously Presented) The computer-implemented method of Claim 1, further comprising generating a preview of the one or more modified creative assets in a supply source environment, wherein the supply source environment comprises a visual representation of the advertisement impression opportunity of the online location.
(Original) The computer-implemented method of Claim 5, wherein the supply source environment comprises a representation of a selected hardware configuration.
(Cancelled) 
(Previously Presented) The computer-implemented method of Claim 1, further comprising transmitting the one or more modified creative assets to the supply source in response to the bidding on the advertisement impression opportunity. 
(Previously Presented) The computer-implemented method of Claim 1, wherein the real-time bidding platform internally loads the one or more creative asset components and matches at least one creative asset component to a bid request, the match based at least in part on the supply source rules.
(Original) The computer-implemented method of Claim 1, further comprising automatically modifying, by the creative asset management system, at least one of the one or more creative asset components to comply with the one or more supply source rules.
(Original) The computer-implemented method of Claim 10, wherein the modifying comprises altering the size, bitrate, or quality of the at least creative asset components.
(Original) The computer-implemented method of Claim 1, wherein the attaining the one or more supply source rules comprises normalizing supply source rule data into a unified data structure.
(Previously Presented) The computer-implemented method of Claim 1, wherein the attaining the one or more supply source rules comprises crawling the supply source.
(Original) The computer-implemented method of Claim 1, wherein the attaining the one or more supply source rules comprises utilizing an application programming interface (API).
(Original) The computer-implemented method of Claim 1, wherein the attaining the one or more supply source rules is completed periodically, continuously, dynamically, in real-time, and/or in substantially real-time.  
(Cancelled) 
(Previously Presented) The computer-implemented method of Claim 1, wherein the analysis report comprises a projected response rate by consumers for the one or more modified creative assets on the supply source.  
(Currently Amended) A computer-implemented method for preview, modification, and management of creative assets for diverse advertising platform environments, the computer-implemented method comprising:
receiving, by a creative asset management system from a user, one or more creative assets;
componentizing, by [[the]] a creative asset management system, the one or more creative assets, the componentization performed using a machine learning algorithm to automatically determine one or more constituent creative asset components of each of 
receiving, by the creative asset management system, user input to generate one or more  new creative  assets for placement on  one or more advertisement impression  opportunities;
attaining, by the creative asset management system from one or more supply sources of the one or more advertisement impression  opportunities, one or more supply source rules associated with one or more advertising platforms for the one or more advertisement impression  opportunities, wherein the one or more supply  sources  comprise  one or more online  locations serving as  one or more sources  of the one or more advertisement impression  opportunities, wherein each of the one or more supply source rules comprises a predetermined requirement for at least one corresponding component parameter of the one or more creative asset components, wherein the one or more supply source rules are attained from a supply source database comprising a plurality of supply source rules from a plurality of supply sources, and wherein the creative asset management system is configured to periodically update the plurality of supply source rules from the plurality of supply sources;
dynamically determining, by the creative asset management system, which of the identified and stored one or more creative asset components complies with the one or more supply source rules for the one or more advertisement impression  opportunities by comparing the one or more supply source rules with the at least one corresponding 
dynamically generating, by the creative asset management system, the one or more new creative  assets for placement on the advertisement impression opportunity based at least in part by combining the one or more creative asset components determined to comply with the one or more supply source rules; and
generating, by the creative asset management system,  one or more  previews of the one or more dynamically generated new creative  assets and displaying, on a dynamic user interface of the creative asset management system, the one or more generated  previews to the user;
displaying, via the dynamic user interface of the creative asset management system, an option to the user to request to place the one or more dynamically generated new creative  assets on the advertisement impression opportunity; and
bidding, through a real-time bidding platform, to place the one or more dynamically generated new creative  assets on the one or more advertisement impression  opportunities, wherein the real-time bidding platform is in electronic communication with the creative asset management system,
wherein the creative asset management system comprises a computer processor and an electronic storage medium.
(Canceled) 
(Canceled) 


 
The following is an Examiner' s statement of reasons for allowance:
The closest prior art of record found in the updated search was Goenka (US Pub. No.  20140156416) which teaches the building of content for an advertisement content to be published and business rules which can be specific to a campaign. Further, Zgliczynski (US Pub No. 20180158111) teaches a system for the advertiser the review components of advertisement. However the combination does not disclose, “attaining, by the creative asset management system from a supply source of the advertisement impression opportunity, one or more supply source rules for the advertisement impression opportunity, wherein the supply source comprises an online location serving as a source of the advertisement impression opportunity, wherein each of the one or more supply source rules comprises a predetermined requirement for at least one corresponding component parameter of the one or more creative asset components, wherein the one or more supply source rules are attained from a supply source database comprising a plurality of supply source rules from a plurality of supply sources, and wherein the creative asset management system is configured to periodically update the plurality of supply source rules from the plurality of supply sources;
determining, by the creative asset management system, by comparing the one or more supply source rules with the at least one corresponding component parameter of the one or more creative asset components, a classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules;
comprises the classification of compliance of each of the one or more creative asset components with each of the one or more supply source rules”.
Claim 18 is allowed as it recited the same claimed limitations and the dependent claims are allowed as they depend from the allowable claims. 
The closest NPL was found to be “Mobile Advertisement System using Push Scheduling Based on User Preference”. While the NPL teaches the use of criteria in order to determine the most appropriate advertisement, the reference fails to teach the limitation identified above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA E FRUNZI/           Examiner, Art Unit 3688                                                                                                                                                                                             	1/14/22